Citation Nr: 0202257	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  96-41 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $3,534, to 
include the issue of whether the overpayment was properly 
created and assessed against the appellant.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from May 1964 to 
May 1968.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 1998, it was remanded to the 
Department of Veterans Affairs' Seattle, Washington, Regional 
Office (RO) for additional development and the adjudication 
of the issue of validity of the overpayment in question.  In 
January 1999, the RO issued a supplemental statement of the 
case wherein it was determined that the creation of the 
overpayment was proper and not solely due to administrative 
error.  In April 2000, a supplemental statement of the case 
was issued by the Committee on Waivers and Compromises (the 
Committee) at the RO the denial of the waiver of recovery of 
an overpayment of disability pension benefits in the 
calculated amount of $3,534, was confirmed.  The case is now 
ready for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In his application for disability pension dated in June 
1993, the veteran reported that he and his dependent son had 
no income and that his spouse received $9,000 in wages.  The 
veteran failed to report that his dependent son received 
$4,281.60 in annual Social Security benefits.  

3.  The maximum annual rate of income for a veteran with a 
spouse was $11,276, effective July 1, 1993.  The maximum 
annual rate was increased to $11,570 effective December 1, 
1993.  

4.  The veteran's income from July 1, 1993 to January 1, 1994 
exceeded the applicable income limitation for disability 
pension for a veteran with a spouse.

5. In June 1995, the veteran's pension benefits were 
retroactively terminated by the RO effective January 1, 1994, 
due to excessive income.  This action resulted in an 
overpayment in the calculated amount of $3,534.

6.  The assessed overpayment of pension benefits to the 
veteran was not the result of fraud, misrepresentation or bad 
faith on his part.

7.  The veteran was notified by the VA, at the time of his 
original award letter in 1994, that his disability pension 
was an income-based program, that he should notify the VA 
immediately of any changes in income, and that failure to 
promptly report income could cause an overpayment which would 
be subject to recovery.   

8.  The veteran was at fault in the creation of the 
overpayment of pension benefits, which resulted from the 
retroactive termination of his award, after it was learned 
that his dependent child had previous unreported social 
security income; despite the notice provided to him, he did 
not report this income at time of application for pension.

9.  The VA had no fault in the creation of the overpayment of 
disability pension, nor was the overpayment the result of 
sole administrative error on the part of VA.  

10.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

11.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment indebtedness without resulting in 
excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.



CONCLUSIONS OF LAW

1.  The veteran's annual countable income for the 12 month 
period beginning on July 1, 1993, exceeded the statutory 
maximum for the receipt of disability pension benefits, 
resulting in a validly created overpayment indebtedness of 
$3,543, and said indebtedness was not the result of sole 
administrative error on the part of VA.  38 U.S.C.A. § 1521 
(West 1991); C.F.R. §§ 3.3, 3.23, 3.271, 3.271(c), 3.272, and 
3.272(g), 3.500, and 3.502 (1994).

2.  Recovery of the overpayment of disability pension 
benefits in the amount of $3,543, would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965, 3.660(a)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is for entitlement to a waiver of a pension 
overpayment.  The veteran filed a substantially complete 
application in November 1995.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  At the time 
that the veteran filed his claim in November 1995, he 
provided a financial status report that was pertinent to his 
request for a waiver.  In filing his Notice of Disagreement 
in June 1996, he provided an updated financial status report.  
He was advised by the RO of the type of evidence lacking to 
demonstrate entitlement to a waiver of his pension 
overpayment and/or that the overpayment was improperly 
created in the February 1996 waiver decision; the August 1996 
statement of the case; the February 1998 remand from the 
Board; the January 1999 and April 2000 supplemental 
statements of the case; and an October 2000 letter from the 
RO notifying the veteran about the VCAA.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained pertinent financial records 
pertaining to the overpayment, and financial information from 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  There is more than sufficient evidence of record 
to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO, and thus VA has satisfied its duties to inform and 
assist the appellant in this case.  There is no prejudice to 
the veteran in the Board's consideration of the VCAA 
regulations in the first instance, as the regulations do not 
provide additional substantive rights than those provided by 
the VCAA.  Further development and further expending of VA's 
resources is not warranted.  

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record reflects that the veteran was awarded pension 
benefits under the improved pension program in July 1994, 
effective from the date of his claim in June 1993, with the 
monthly rate based on his countable income, as reported by 
him.  His application form, VA Form 21-526, had requested 
information from him relating to the total amount of income 
received and the source of all income.  He reported no income 
from any source, including Social Security.  He reported 
approximately $9,000 income for his spouse for the preceding 
12 months and $7,320 income anticipated for his spouse in the 
next 12 month period.  He reported no income for a dependent 
child.  The record reflects that an original award letter, 
including a VA Form 21-8768, was directed to the veteran in 
August 1994 which advised him that his pension payments were 
based upon the stated income of $0 for him, $9,000 in 
earnings for his spouse, and $0 income for his dependent 
child.  He was further advised that if that stated income 
should change, the veteran should report it to the VA 
immediately to prevent an overpayment that would have to be 
repaid.  

In January 1995, the veteran submitted VA Form 21-674, 
Request for Approval of School Attendance for child still in 
school after age 18, namely, the veteran's dependent child, 
C.  On the form, the veteran neglected to provide income 
information for C.  Consequently, VA returned the form to the 
veteran for completion.  VA Form 21-674 was returned by the 
veteran in February 1995 showing the veteran's child, C, in 
receipt of Social Security benefits of $4,281.60 for the 
reported school year.  In April 1995, VA asked the veteran 
for a copy of the Social Security Administration (SSA) award 
letter as well as the date of the receipt of the first check.  
The veteran's response was received on May 2, 1995.  On June 
5, 1995, due process notification was released to the veteran 
advising him of the retroactive termination of VA pension.  
The award was also suspended at that time.  The veteran was 
advised of the sources and amounts of income used in making 
such determination, and told that he had 60 days to submit 
evidence prior to the making of the final adjustment by the 
VA.  

On September 14, 1995, after the due process period had 
expired, termination of pension was made retroactive to 
January 1, 1994, the end of the month in which C had received 
the SSA benefits that had put the veteran's family income 
over the maximum for VA pension benefits.  This action 
resulted in a overpayment indebtedness of $3,534.00.  

The veteran has argued that he did everything that he could 
to keep the VA informed of his income by calling VA.  He 
alleges that he completed every form sent to him by VA and 
gave all information requested.  He stated that as of April 
1996, he was no longer in receipt of L & I Time Loss 
Compensation, and that his spouse had quit working in 
December 1994.  The veteran also reported that he was in 
receipt of SSA benefits of $729 per month and that his son, 
C, was in receipt of SSA benefits of $396 monthly.  The 
veteran further argues that his and his son's benefits from 
the Social Security Administration were Supplemental Security 
Income (SSI) and that it was his understanding that SSI was 
not considered income for VA pension purposes.  On August 15, 
1997, VA sent a query to SSA and verified that the veteran's 
net SSA benefit was $794 and that the veteran's son's SSA 
benefit was $386 monthly.  The information provided by SSA 
listed nothing under the column concerning SSI for the 
veteran or his son.  

Upon filing a request for a waiver, the veteran submitted a 
financial status report dated in November 1995.  In the 
report he stated that his total monthly net income was $1,650 
from L & I and SSI.  He reported total monthly expenses of 
$1,229.24.  After payment of expenses, the veteran reported a 
residual balance each month of $420.76.

In a February 1996 decision, the RO denied the veteran's 
request for a waiver, finding that he was at fault in the 
creation of the overpayment and that its collection would not 
impose upon the veteran an undue hardship, and thus would not 
be against equity and good conscience.  

The veteran submitted a second financial status report dated 
in May 1996.  In the report he stated that his total monthly 
net income was $1,125.  He reported total monthly expenses of 
$1.040.14.  After payment of expenses, the veteran reported a 
residual balance each month of $84.86.

Following the Board's February 1998 remand, the RO issued a 
supplemental statement of the case in which it was determined 
that the disability pension overpayment indebtedness of 
$3,534 was properly created and that it was not the result of 
sole administrative error on the part of VA.  It was 
specifically determined that the veteran's son had received 
Social Security Administration (SSA) benefits that were fully 
countable for pension purposes, and that he was not receiving 
Supplemental Security Income (SSI) as alleged by the veteran.  

In September 1999, the veteran was provided an opportunity to 
submit a current financial status report, and advised of the 
import of such current financial information.  The veteran 
failed to respond to that request.  

In October 2001, the veteran's representative submitted a 
statement in which it was conceded that the overpayment debt 
was valid.  

Analysis

The questions before the Board for review are whether the 
overpayment was properly created, whether the overpayment was 
the result of sole administrative error on the part of the 
VA, and whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience.  

As a preliminary matter, the Board finds, and the veteran's 
representative concedes, that the veteran's pension 
overpayment debt was properly created and calculated.  The 
regulations provide that payments of any kind from any source 
shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 3.271 (2001).  
Social Security benefits for a dependent child are not 
specifically excluded pursuant to 38 C.F.R. § 3.272 (2001).  
Therefore, the Social Security benefits which the veteran's 
dependent child received are income for the twelve-month 
annualization period in question, which began July 1, 1993, 
and ended on June 30, 1994.  The receipt of Social Security 
benefits by the veteran's child caused the veteran's income 
for the period in question to be at a level in excess of the 
maximum annual rate of $11,276, a level which did not permit 
payment of any pension.  

Secondly, it is noted that VA regulations provide that the 
effective date of the adjustment of an award of compensation, 
based on an erroneous award, is determined in accordance with 
the requirements of 38 C.F.R. § 3.500(b) (2001).  When an 
erroneous award is based solely on administrative error or 
error in judgment, the effective date of the reduction is the 
date of the last payment. 38 C.F.R. § 3.500(b)(2) (2001).  
Sole administrative error connotes that the veteran neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(1) (2001).  As will be explained 
in greater detail below, the Board finds that the overpayment 
at issue was not the result of sole administrative error on 
the part of VA, and in fact, the Board finds that VA shared 
no fault in the creation of the overpayment.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 1996).  The Board's review of the record 
reflects that the Committee has resolved this question in 
favor of the veteran, finding, in essence, that his actions 
did not represent the intentional behavior to obtain 
Government benefits to which he was not entitled, which is 
necessary for a finding of fraud, misrepresentation or bad 
faith.  The Board agrees with that preliminary finding.  
Therefore, there is no statutory bar to waiver of recovery of 
the overpayment.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The following is pertinent to this 
matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.  However, the issues of 
fault, unjust enrichment, undue hardship, and whether there 
would be a defeat of the purpose of an existing benefit to the 
veteran are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  In terms of fault, the veteran has simply 
stated that he believed that his son was receiving SSI 
benefits and not SSA benefits, and that he further believed 
that SSI benefits were not reportable as income for pension 
purposes.  Essentially, a VA pension recipient must notify 
the VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge that his or her income changed.  38 C.F.R. 
§ 3.660(a)(1).  After consideration of the record, the Board 
concurs with the RO that the veteran was at fault in the 
creation of the overpayment.  He had been properly advised 
that the pension program was income based and that he was 
under an obligation to accurately and completely report all 
income and the sources thereof.  Moreover, the claims folder 
is replete with written notification to him of the necessity 
to report all income, implicitly including Supplemental 
Security Income (SSI) and Social Security Administration 
(SSA) benefits.  Nonetheless, the veteran did not report to 
the VA in a timely manner the SSA benefits received by his 
son.  In essence, the veteran's fault is not mitigated by his 
erroneous belief that his son was in receipt of SSI benefits 
or that such benefits were not countable for VA pension 
purposes.  It was up to the veteran to report all income 
regardless of its source, as he was instructed.  

It is clear from these facts that when he made the initial 
application for pension in June 19993, the veteran was 
acutely aware of his obligation to report income from any 
source, and equally aware of the consequences for failing to 
do so; i.e., the creation of an overpayment.   

At the outset, that is when he made application for pension 
in June 1993, the veteran's income for the period in question 
(that is between the date pension became effective, July 1, 
1993, and the date it was terminated, January 1, 1994), was 
at a level which did not permit payment of any pension (i.e. 
- in excess of the maximum annual rate of $11,276).  Had he 
provided correct financial information to the VA at that 
juncture the running award of pension would not have been 
instituted.  The RO took appropriate action to terminate his 
award once information was received regarding the previously 
unreported Social Security income.  Thus, all fault in the 
creation of the debt rests with the veteran.  Critically, 
there is no evidence to support the veteran allegations that 
the overpayment was improperly created, nor is there evidence 
that the overpayment was the result of sole administrative 
error on the part of the VA.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of his countable income would not defeat 
the purpose of the benefit that he had received.  On the 
other hand, the veteran received a pension to which he was 
not entitled and therefore the failure of the Government to 
insist upon its right to repayment of this debt would result 
in his unjust enrichment at the expense of the Government.  
The veteran in this case did not, according to the available 
record, change his position due to his detriment and as a 
result of the award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the two financial status reports submitted by 
the veteran, there is shown a positive monthly balance, 
namely $84.86 in May 1996 and $420.76 in November 1995.  The 
Board notes that in the November 1995 financial status report 
the veteran reported payments to at least two creditors and 
was not past due on those accounts.  The veteran is expected 
to accord a debt to the VA the same regard given to any other 
debt.  It appears from the record that the appellant could 
conservatively afford a minimum monthly payment of $80 (that 
being less than the lowest positive monthly balance reported 
by him) and still be able to afford expenses for necessities.  
Typically, overpayment debts are paid off over a five-year 
(60 month) period.  A realistic projection of the appellant's 
foreseeable financial status is that he would be able to pay 
a like amount over that five-year period toward the 
overpayment indebtedness.  On that basis, the potentially 
collectable amount would total $4,800.  This amount exceeds 
the overpayment total.  This is not to say that the appellant 
and his family will not experience some inconvenience as a 
result of the payment of the indebtedness to the Government.  
Obviously, additional finances would be beneficial to their 
quality of living.  However, there is no evidence that they 
will be forced to endure a lack of food, clothing, or shelter 
as a result of the collection of this portion of the debt.  
Thus, there is no indication that recovery of the overpayment 
at issue would cause undue hardship.

Based on the record, the Board is not persuaded that recovery 
of the overpayment would be unfair, unconscionable, or 
unjust.  This is so particularly since the veteran continued 
to accept VA pension at a time when he had higher income than 
he had reported to VA.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the veteran's improved pension overpayment 
indebtedness in the amount of $3,534.  The end result would 
not be unduly favorable or adverse to either the Government 
or the veteran.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b).  Accordingly, the prior decision of the 
RO is affirmed, and the veteran's request for a waiver is 
denied. 


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits, in the calculated amount of $3,534, is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

